On Petition for Rehearing.
Charles E. Townsend, for plaintiff.
Miller & White, for defendant.
VAN FLEET, District Judge
(orally). [2] In the case of the Byron Jackson Iron Works v. United Iron Works an application for rehearing has been filed. It appears that the application was filed at the term subsequent to the term at which the decree was entered, and a motion has been made to dismiss the petition upon the ground that it comes too late. The petition for rehearing is filed under equity rule 88 (29 Sup. Ct. xxxvii), which provides:
“Every petition for a rehearing shall contain the special matter or cause on which such rehearing is applied for, shall be signed by counsel, and the facts therein stated, if not apparent on the record, shall be verified by the oath of the pafty or by some other person. No hearing shall be granted after the term at which the final decree of the court shall have been entered and recorded, if an appeal lies to the Supreme Court. But if no appeal lies, the petition may be admitted at any time before the end of the next term of the court, in the discretion of the court.”
• It is contended! on behalf of the moving party that the case is one which falls within the terms of this rule making it essential that the petition be filed within the term at which the decree was entered. The decree was one in a patent case determining all the substantive questions of fight litigated between the parties, and directing that a reference be had to the master for the purpose of stating an account. Such a decree I find under the authorities to be essentially a final decree; in other words, it is one where in order to preserve their Tights the losing party is compelled) to appeal, and, as an appeal is afforded under the. law, it is in its nature a final decree. In other words, the mere fact that there remains the formal matter of the necessity of an accounting does not take it out of the category of a final decree in the contemplation of the law; the essential rights of the parties being all determined by the decree. But, conceding this, counsel for the petitioner claim that the case falls within the last provision of equity rule 88, which I have just read; that is that no hearing shall be granted after the term at which the final decree shall have been entered and recorded, “if- an appeal lies to the Supreme Court/’ but that,- if no appeal lies, the petition may be entered at any *49time before the end of the next term in the discretion of the court._ I am satisfied from my examination of this question that that provision of rule 88 has become inapplicable. That rule has been in existence for a great many years, and was in existence long prior to the change in the judicial system which established the United States Circuit Courts of Appeals, under which act an appeal is given in all causes in equity to the Circuit Court of Appeals. I am of opinion, as stated by Judge Shiras in his very excellant treatise on Equity Practice in the Federal Courts, and by other writers on the subject as well, that since the Court of Appeals Act was passed that provision of the rule giving the privilege of filing a petition for rehearing after the expiration of the term at which it was entered has become inapplicable; that is, all cases are now within the category contemplated by the rule that, where there is the right of appeal, the petition for rehearing must be filed at the term at which the decree is entered in order to keep alive the power of the court to review it, otherwise the court loses jurisdiction.
I am satisfied, therefore, that, so far as the questions involved depend upon the construction of the rights of the parties arising under equity rule 88, the petition comes too late. I may add, further, that so far as the petition is one addressed to the discretion of the court the showing is not such as to induce a favorable view as to the diligence used in making the application. I am therefore of opinion that in both views the motion to dismiss the petition must be granted, and that will be the order.